Citation Nr: 0924279	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1969 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the PTSD claim, the Board 
finds that additional development of the evidence is 
required.

In disability compensation (service-connection) claims, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2008).  Service connection for PTSD 
requires (1) medical evidence diagnosing PTSD in accordance 
with VA regulations, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the Veteran did not engage in combat with the enemy, or if 
the Veteran engaged in combat, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 143; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  

The Veteran has indicated that his PTSD is the result of two 
non-combat stressors.  As these stressors are not combat 
related, the VA must have corroborating evidence prior to 
granting service connection for PTSD.  See Cohen, 10 Vet. 
App. at 143. The first alleged stressor incident occurred 
while he was serving in the Third Medical Battalion Okinawa 
in October 1973.  The Veteran claimed to have witnessed a 
service-member be killed by a cable while on board an 
aircraft carrier.  See the Veteran's statement in October 
2003 and April 2004.  The Veteran did not provide a specific 
name for any of the people involved in the incident, or the 
name of the ship involved in the incident.  Without such 
information, VA cannot attempt to verify the event.  See 
38 C.F.R. § 3.159(c)(2)(i) (in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).  
Therefore, the VA cannot verify this incident.

The second incident occurred during the Veteran's service in 
Okinawa, where he indicated that he spent substantial time 
with the wounded that had been evacuated from Vietnam.  In 
particular, he has identified spending time with a wounded 
serviceman, Sgt. O.T., which particularly affected him.  The 
Veteran's service treatment records (STRs) confirm that he 
was treated during this time at Camp Hansen which is located 
in Okinawa in June of 1973 and November of 1973.  Presumably, 
the Veteran was stationed at Camp Hansen during this time.  
Furthermore, the Veteran has submitted two "buddy 
statements" which provide corroborating evidence of his 
account, including one by Sgt. O.T, wherein Sgt. O.T. 
indicated that he was being treated at Okinawa at around the 
time that the Veteran was stationed there.  See June and July 
2005 submissions by the Veteran.  Therefore, this event must 
be considered corroborated.  

There is also evidence that the Veteran currently suffers 
from PTSD.  In a June 2005 letter by both M.B., a certified 
social worker, and L.R., the team leader at the Pensacola 
Veteran's center, indicated that the Veteran was highly 
isolated and that his ability to safely function in public 
had deteriorated, as well as that the Veteran was 
experiencing severe guilt for not participating in Vietnam 
while others did.  There is also evidence that the Veteran 
experienced problems with alcoholism after his service in 
Okinawa and was treated in service, which may or may not be a 
sign of the incurrence of PTSD.  See STR dated October 1974.  
It also appears from the Veteran's SPRs that there were 
increased disciplinary problems at around this time, another 
possible sign of PTSD.  It should also be noted, however, 
that the Veteran's service personnel records (SPRs) do note 
problems with alcohol prior to the Veteran's reported PTSD 
stressors.  See the Veteran's SPRs dated in March 1972 and 
July 1972.  

With evidence that the Veteran may be suffering from some of 
the symptoms of PTSD and that he may be unable to operate 
safely in public, as well as some possible indications of a 
PTSD-incurring event in service, a VA medical examination is 
appropriate to determine the nature and origin of any PTSD 
that the Veteran may be experiencing.

Thus, a remand for a VA medical examination to ascertain the 
extent of the Veteran's current PTSD and any other associated 
mental illness is required.

Accordingly, the case is REMANDED for the following action:

1.	 The Veteran should be provided with 
notice that includes an explanation as 
to the information or evidence needed 
to determine an effective date and a 
disability rating if the claim for 
service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice described 
in this paragraph should be issued 
prior to issuance of a supplemental 
statement of the case (SSOC).

	In the VCAA notice letter, the AOJ 
should invite the Veteran to provide 
any additional relevant evidence not 
already of record which pertains to his 
PTSD claim.  He should be notified that 
he should submit or identify any 
additional medical treatment records 
relating to his PTSD.  If such records 
are identified, the AOJ should attempt 
to obtain the records and attach them 
to the claim file.  Furthermore, the 
Veteran should be notified that he may 
submit "buddy statements" to provide 
corroborating evidence of his stressor 
events.  The Veteran should be notified 
that a failure to adequately identify 
the events may have adverse 
consequences for his claim.

2.  As to the PTSD claim, schedule the 
veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of 
any PTSD present.  Prepare a summary of 
the verified in-service stressors for 
the VA examiner to consider:  his time 
spent with the injured Veteran, Sgt. 
O.T.  Only this verified stressor 
should be considered by the VA 
examiner, since no other stressors were 
verified (unless the Veteran provides 
corroborating evidence of another 
event).   Advise the veteran that 
failure to report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
history.  The examination report must 
state whether such a review was 
accomplished.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Does the veteran have PTSD?

(B)	If so, is it at least as 
likely as not 
(meaning 50 percent or more 
probable) that the veteran's 
PTSD is related to the 
verified stressor discussed 
above? 

(C)	If a diagnosis of a 
psychiatric disorder other 
than PTSD is made, it is 
requested that the examiner 
render an opinion as to 
whether it is as least likely 
as not that the disorder(s) is 
related to service.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather, 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the PTSD claim in 
light of the additional development.  
If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




